DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed August 23, 2022 has been entered. 
Claim 1 has been canceled. 
Claims 2-21 have been added.
Claims 2-21 are pending in this application. 

Terminal Disclaimer
The terminal disclaimer filed on August 23, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,080,137 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 2, Rom et al. (U.S. Patent Application Publication No. 2018/0287632 A1) discloses: A memory device (controller 102), comprising:
first data steering circuitry (codeword modification module 2404) to receive a first codeword comprising a first plurality of data [bit] locations . . ., the first data steering circuitry to exchange at least one bit location . . . with a corresponding respective at least one bit location in a data [bit] location to form a first error coalesced codeword, the first data steering circuitry to output the first error coalesced codeword (Paragraph [0259]: “FIG. 25 is a flow chart of an example method 2500 of performing codeword modification based on bad storage location information. At block 2502, the parity bit generator module 2402 may generate parity bits for an information bit sequence using a codebook to form a codeword. At block 2504, the codeword modification module 2404 may modify or re-order the bit sequence of the codeword based on bad storage location information of a memory area in which the codeword is to be stored. For example, the codeword modification module 2404 may swap bits based on numbers of bad variables connected to check nodes of the codebook used to generate the parity bits, based on numbers of bad variables participating in minimal cycles of the codebook used to generate the parity bits, or based on numbers or a distribution of bad storage locations across storage sub-units, as previously described.”
Paragraph [0261]: “At block 2506, the modified codeword may be stored in the memory area. At block 2508, the modified codeword may be read from the memory area, such as in response to a host read request. At block 2510, the codeword modification module 2404 may re-order the modified codeword to be in its original bit sequence. At block 2512, the decoder module 2408 may decode the re-ordered codeword.”).
However, the Examiner finds Rom does not teach or suggest the claimed “memory device, comprising: first data steering circuitry to receive a first codeword comprising a first plurality of data symbol locations and a second plurality of check symbol locations, the first data steering circuitry to exchange at least one bit location in a check symbol location with a corresponding respective at least one bit location in a data symbol location to form a first error coalesced codeword, the first data steering circuitry to output the first error coalesced codeword.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 2 as allowable over the prior art.  

Regarding independent claim 9, the Examiner finds Rom does not teach or suggest the claimed “memory module, comprising: first data steering logic to coalesce errors from a plurality of bit locations within a plurality of data symbol fields of a first codeword that have been determined to meet an unreliability criteria, a first error to be coalesced into a corresponding plurality of bit locations within a single check symbol field of the first codeword to produce an error coalesced codeword.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 9 as allowable over the prior art.  

Regarding independent claim 16, Muralimanhar et al. (U.S. Patent Application Publication No. 2015/0095601 A1) discloses: receiving a first block of data comprising a plurality of data fields and a plurality of check fields . . . a single check field of the plurality of check fields (Paragraph [0030]: “Turning to FIG. 2, an example read/write bus packet 200 of FIG. 2 can be used to communicate memory access requests from memory controllers to memory devices. The bus packet 200 can also be used to communicate memory access requests between memory devices. In the illustrated example, the read/write bus packet 200 includes a header field 202, a destination select field 204, an operation code field 206, and an address field 208. The read/write bus packet 200 can also include a data field 210, a checksum field 212, a parity field 214, and an error correction code (ECC) field 216. For example, the data field 210, the checksum field 212, the parity field 214, and the ECC field 216 may be present when the read/write bus packet 200 is used to request a write operation. In such an instance, the data field 210 stores write data. In addition, the checksum field 212 stores a checksum value, the parity field 214 stores a parity value, and the ECC field 216 stores an ECC value, all of which can be used to detect any errors in the write data communicated in the data field 210 and/or other information in the read/write bus packet 200.”
The Examiner finds the data field 210 and checksum field 212 as disclosed in Muralimanhar teaches the claimed “receiving a first block of data comprising a plurality of data fields and a plurality of check fields . . . a single check field of the plurality of check fields”.).
However, the Examiner finds Muralimanhar does not teach or suggest the claimed “method of operating a memory module, comprising: receiving information indicating one or more bit positions in a memory rank of the memory module meet an unreliability criteria; receiving a first block of data comprising a plurality of data fields and a plurality of check fields; before storing the first block of data to the memory rank, swapping, by the memory module, values at the one or more bit positions with respective selected bit positions in a single check field of the plurality of check fields; and, storing the first block of data to the memory rank at an address.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 16 as allowable over the prior art.  

	Claims 3-8, 10-15 and 17-21 are also allowable due to their dependency on an allowable base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112